DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Quayle
2.	This application is in condition for allowance except for the following formal matters: 
Specification
I- The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “logic for reading; logic for writing; logic for determining; logic for allowing; comparing data indicative and preventing the dispensing”. 
Claim Objections
II- Claims 3-5, 15 are objected to because of the following informalities: claim 3, line 1, insert --claim-- before “1”; claim 4, line 1, insert --claim-- before “3; claim 5, line 1, insert --claim-- before “4”. Claim 15, line 13, recites the limitation “the comparative data is indicative”. It is suggested to amend to --the data indicative-- for clarity. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754